



CERTIFICATE OF DESIGNATION OF THE RELATIVE RIGHTS AND PREFERENCES

OF THE

SERIES B CONVERTIBLE PREFERRED STOCK

OF

EDGEWATER FOODS INTERNATIONAL, INC.

The undersigned, the Acting Chief Financial Officer of Edgewater Foods
International, Inc., a Nevada corporation (the "Company"), in accordance with
the provisions of the Nevada Revised Statutes, does hereby certify that,
pursuant to the authority conferred upon the Board of Directors by the Articles
of Incorporation of the Company, the following resolution creating a series of
preferred stock, designated as Series B Convertible Preferred Stock, was duly
adopted on January 12, 2007, as follows:




RESOLVED, that pursuant to the authority expressly granted to and vested in the
Board of Directors of the Company by provisions of the Articles of Incorporation
of the Company (the "Articles of Incorporation"), there hereby is created out of
the shares of the Company’s preferred stock, par value $0.001 per share, of the
Company authorized in Article IV of the Articles of Incorporation (the
"Preferred Stock"), a series of Preferred Stock of the Company, to be named
"Series B Convertible Preferred Stock," consisting of Two Hundred Twenty (220)
shares, which series shall have the following designations, powers, preferences
and relative and other special rights and the following qualifications,
limitations and restrictions:




1.

­Designation and Rank.  The designation of such series of the Preferred Stock
shall be the Series B Convertible Preferred Stock, par value $0.001 per share
(the "Series B Preferred Stock").  The maximum number of shares of Series B
Preferred Stock shall be Two Hundred Twenty (220) shares.  The Series B
Preferred Stock shall rank senior to the Company’s common stock, par value
$0.001 per share (the "Common Stock"), and to all other classes and series of
equity securities of the Company which by their terms do not rank senior to the
Series B Preferred Stock ("Junior Stock").  The Series B Preferred Stock shall
be subordinate to and rank junior to all indebtedness of the Company now or
hereafter outstanding.




2.

­Dividends.




(a)

­Payment of Dividends.  Commencing on the date of the initial issuance (the
“Issuance Date”) of the Series B Preferred Stock, the holders of record of
shares of Series B Preferred Stock shall be entitled to receive, out of any
assets at the time legally available therefor and as declared by the Board of
Directors, dividends at the rate of six percent (6%) of the stated Liquidation
Preference Amount (as defined in Section 4 hereof) per share per annum (the
"Dividend Payment"), and no more, payable semi-annually (unless converted by the
holder pursuant to Section 5(a) hereof prior to the date the applicable Dividend
Payment is due) on June 30 and December 31 of each year in shares of Common
Stock.  Upon the payment of any dividend on the Series B Preferred Stock, the
number of shares of Common Stock to be issued to the holder shall be an amount
equal to ninety percent (90%) of the quotient of (i) the Dividend Payment
divided by (ii) the average of the VWAP (as defined below) for the twenty (20)
trading days immediately preceding the date the Dividend Payment is due, but in
no event less than $0.65.  Any shares of Common Stock issued as a Dividend
Payment shall have piggyback









--------------------------------------------------------------------------------



registration rights if not otherwise registered pursuant to an effective
registration statement.  In the case of shares of Series B Preferred Stock
outstanding for less than a full year, dividends shall be pro rated based on the
portion of each year during which such shares are outstanding.  Dividends on the
Series B Preferred Stock shall be cumulative, shall accrue and be payable
semi-annually.  Dividends on the Series B Preferred Stock are prior and in
preference to any declaration or payment of any distribution (as defined below)
on any outstanding shares of Junior Stock.  Such dividends shall accrue on each
share of Series B Preferred Stock from day to day whether or not earned or
declared so that if such dividends with respect to any previous dividend period
at the rate provided for herein have not been paid on, or declared and set apart
for, all shares of Series B Preferred Stock at the time outstanding, the
deficiency shall be fully paid on, or declared and set apart for, such shares on
a pro rata basis with all other equity securities of the Company ranking pari
passu with the Series B Preferred Stock as to the payment of dividends before
any distribution shall be paid on, or declared and set apart for Junior Stock.




(b)

For purposes hereof, “VWAP” means, for any date, (i) the daily volume weighted
average price of the Common Stock for such date on the OTC Bulletin Board as
reported by Bloomberg Financial L.P. (based on a trading day from 9:30 a.m.
Eastern Time to 4:02 p.m. Eastern Time); (ii) if the Common Stock is not then
listed or quoted on the OTC Bulletin Board and if prices for the Common Stock
are then reported in the “Pink Sheets” published by the Pink Sheets, LLC (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the Common Stock so reported; or (iii) in
all other cases, the fair market value of a share of Common Stock as determined
by an independent appraiser selected in good faith by the Holder and reasonably
acceptable to the Company.




(c)

So long as any shares of Series B Preferred Stock are outstanding, the Company
shall not declare, pay or set apart for payment any dividend or make any
distribution on any Junior Stock (other than dividends or distributions payable
in additional shares of Junior Stock), unless at the time of such dividend or
distribution the Company shall have paid all accrued and unpaid dividends on the
outstanding shares of Series B Preferred Stock.




(d)

In the event of a dissolution, liquidation or winding up of the Company pursuant
to Section 4 hereof, all accrued and unpaid dividends on the Series B Preferred
Stock shall be payable on the date of payment of the preferential amount to the
holders of Series B Preferred Stock. In the event of (i) a mandatory redemption
pursuant to Section 9 hereof or (ii) a redemption upon the occurrence of a Major
Transaction (as defined in Section 8(c) hereof) or a Triggering Event (as
defined in Section 8(d) hereof), all accrued and unpaid dividends on the Series
B Preferred Stock shall be payable on the date of such redemption.  In the event
of a voluntary conversion pursuant to Section 5(a) hereof, all accrued and
unpaid dividends on the Series B Preferred Stock being converted shall be
payable on the Voluntary Conversion Date (as defined in Section 5(b)(i) hereof).




(e)

For purposes hereof, unless the context otherwise requires, "distribution" shall
mean the transfer of cash or property without consideration, whether by way of
dividend or otherwise, payable other than in shares of Common Stock or other
equity securities of the Company, or the purchase or redemption of shares of the
Company (other than redemptions set



2







--------------------------------------------------------------------------------



forth in Section 8 below or repurchases of Common Stock held by employees or
consultants of the Company upon termination of their employment or services
pursuant to agreements providing for such repurchase or upon the cashless
exercise of options held by employees or consultants) for cash or property.




3.

­Voting Rights.




(a)

­Class Voting Rights.  The Series B Preferred Stock shall have the following
class voting rights (in addition to the voting rights set forth in Section 3(b)
hereof).  So long as any shares of the Series B Preferred Stock remain
outstanding, the Company shall not, without the affirmative vote or consent of
the holders of at least seventy-five percent (75%) of the shares of the Series B
Preferred Stock outstanding at the time, given in person or by proxy, either in
writing or at a meeting, in which the holders of the Series B Preferred Stock
vote separately as a class: (i) authorize, create, issue or increase the
authorized or issued amount of any class or series of stock, including but not
limited to the issuance of any more shares of Preferred Stock, ranking pari
passu or senior to the Series B Preferred Stock, with respect to the
distribution of assets on liquidation, dissolution or winding up; (ii) amend,
alter or repeal the provisions of the Series B Preferred Stock, whether by
merger, consolidation or otherwise, so as to adversely affect any right,
preference, privilege or voting power of the Series B Preferred Stock; provided,
however, that any creation and issuance of another series of Junior Stock shall
not be deemed to adversely affect such rights, preferences, privileges or voting
powers; (iii) repurchase, redeem or pay dividends on, shares of Common Stock or
any other shares of the Company's Junior Stock (other than de minimus
repurchases from employees of the Company in certain circumstances, and any
contractual redemption obligations existing as of the date hereof as disclosed
in the Company’s public filings with the Securities and Exchange Commission);
(iv) amend the Articles of Incorporation or By-Laws of the Company so as to
affect materially and adversely any right, preference, privilege or voting power
of the Series B Preferred Stock; provided, however, that any creation and
issuance of another series of Junior Stock shall not be deemed to adversely
affect such rights, preferences, privileges or voting powers; (v) effect any
distribution with respect to Junior Stock other than as permitted hereby; (vi)
reclassify the Company's outstanding securities; (vii) voluntarily file for
bankruptcy, liquidate the Company’s assets or make an assignment for the benefit
of the Company’s creditors; or (viii) materially change the nature of the
Company’s business.  




(b)

­General Voting Rights.  Except with respect to transactions upon which the
Series B Preferred Stock shall be entitled to vote separately as a class
pursuant to Section 3(a) above and except as otherwise required by Nevada law,
the Series B Preferred Stock shall have no voting rights.  The Common Stock into
which the Series B Preferred Stock is convertible shall, upon issuance, have all
of the same voting rights as other issued and outstanding Common Stock of the
Company, and none of the rights of the Preferred Stock.

4.

­Liquidation Preference.




(a)

In the event of the liquidation, dissolution or winding up of the affairs of the
Company, whether voluntary or involuntary, the holders of shares of Series B
Preferred Stock then outstanding shall be entitled to receive, out of the assets
of the Company available for distribution to its stockholders, an amount equal
to $10,000 per share (the "Liquidation



3







--------------------------------------------------------------------------------



Preference Amount") of the Series B Preferred Stock plus any accrued and unpaid
dividends before any payment shall be made or any assets distributed to the
holders of the Common Stock or any other Junior Stock.  If the assets of the
Company are not sufficient to pay in full the Liquidation Preference Amount plus
any accrued and unpaid dividends payable to the holders of outstanding shares of
the Series B Preferred Stock and any series of Preferred Stock or any other
class of stock ranking pari passu, as to rights on liquidation, dissolution or
winding up, with the Series B Preferred Stock, then all of said assets will be
distributed among the holders of the Series B Preferred Stock and the other
classes of stock ranking pari passu with the Series B Preferred Stock, if any,
ratably in accordance with the respective amounts that would be payable on such
shares if all amounts payable thereon were paid in full.  The liquidation
payment with respect to each outstanding fractional share of Series B Preferred
Stock shall be equal to a ratably proportionate amount of the liquidation
payment with respect to each outstanding share of Series B Preferred Stock.  All
payments for which this Section 4(a) provides shall be in cash, property (valued
at its fair market value as determined by an independent appraiser reasonably
acceptable to the holders of a majority of the Series B Preferred Stock) or a
combination thereof; provided, however, that no cash shall be paid to holders of
Junior Stock unless each holder of the outstanding shares of Series B Preferred
Stock has been paid in cash the full Liquidation Preference Amount plus any
accrued and unpaid dividends to which such holder is entitled as provided
herein.  After payment of the full Liquidation Preference Amount plus any
accrued and unpaid dividends to which each holder is entitled, such holders of
shares of Series B Preferred Stock will not be entitled to any further
participation as such in any distribution of the assets of the Company.




(b)

A consolidation or merger of the Company with or into any other corporation or
corporations, or a sale of all or substantially all of the assets of the
Company, or the effectuation by the Company of a transaction or series of
related transactions in which more than 50% of the voting shares of the Company
is disposed of or conveyed, shall not be deemed to be a liquidation,
dissolution, or winding up within the meaning of this Section 4.  In the event
of the merger or consolidation of the Company with or into another corporation,
the Series B Preferred Stock shall maintain its relative powers, designations
and preferences provided for herein and no merger shall result which is
inconsistent therewith.




(c)

Written notice of any voluntary or involuntary liquidation, dissolution or
winding up of the affairs of the Company, stating a payment date and the place
where the distributable amounts shall be payable, shall be given by mail,
postage prepaid, no less than forty-five (45) days prior to the payment date
stated therein, to the holders of record of the Series B Preferred Stock at
their respective addresses as the same shall appear on the books of the Company.




5.

­Conversion.  The holder of Series B Preferred Stock shall have the following
conversion rights (the "Conversion Rights"):




(a)

­Right to Convert.  At any time on or after the Issuance Date, the holder of any
such shares of Series B Preferred Stock may, at such holder's option, subject to
the limitations set forth in Section 7 herein, elect to convert (a "Voluntary
Conversion") all or any portion of the shares of Series B Preferred Stock held
by such person into a number of fully paid



4







--------------------------------------------------------------------------------



and nonassessable shares of Common Stock equal to the quotient of (i) the
Liquidation Preference Amount of the shares of Series B Preferred Stock being
converted plus any accrued but unpaid dividends divided by (ii) the Conversion
Price (as defined in Section 5(d) below) then in effect as of the date of the
delivery by such holder of its notice of election to convert.  In the event of a
notice of redemption of any shares of Series B Preferred Stock pursuant to
Section 8 hereof, the Conversion Rights of the shares designated for redemption
shall terminate at the close of business on the last full day preceding the date
fixed for redemption, unless the redemption price is not paid on such redemption
date, in which case the Conversion Rights for such shares shall continue until
such price is paid in full.  In the event of a liquidation, dissolution or
winding up of the Company, the Conversion Rights shall terminate at the close of
business on the last full day preceding the date fixed for the payment of any
such amounts distributable on such event to the holders of Series B Preferred
Stock.  In the event of such a redemption or liquidation, dissolution or winding
up, the Company shall provide to each holder of shares of Series B Preferred
Stock notice of such redemption or liquidation, dissolution or winding up, which
notice shall (i) be sent at least fifteen (15) days prior to the termination of
the Conversion Rights (or, if the Company obtains lesser notice thereof, then as
promptly as possible after the date that it has obtained notice thereof) and
(ii) state the amount per share of Series B Preferred Stock that will be paid or
distributed on such redemption or liquidation, dissolution or winding up, as the
case may be.




(b)

­Mechanics of Voluntary Conversion.  The Voluntary Conversion of Series B
Preferred Stock shall be conducted in the following manner:




(i)

­Holder's Delivery Requirements.  To convert Series B Preferred Stock into full
shares of Common Stock on any date (the " Voluntary Conversion Date"), the
holder thereof shall (A) transmit by facsimile (or otherwise deliver), for
receipt on or prior to 5:00 p.m., New York time on such date, a copy of a fully
executed notice of conversion in the form attached hereto as Exhibit I (the
"Conversion Notice"), to the Company at (240) 864-0450, Attention: Chief
Financial Officer, and (B) surrender to a common carrier for delivery to the
Company as soon as practicable following such Voluntary Conversion Date the
original certificates representing the shares of Series B Preferred Stock being
converted (or an indemnification undertaking with respect to such shares in the
case of their loss, theft or destruction) (the "Preferred Stock Certificates")
and the originally executed Conversion Notice.




(ii)

­Company's Response.  Upon receipt by the Company of a facsimile copy of a
Conversion Notice, the Company shall immediately send, via facsimile, a
confirmation of receipt of such Conversion Notice to such holder.  Upon receipt
by the Company of a copy of the fully executed Conversion Notice, the Company or
its designated transfer agent (the "Transfer Agent"), as applicable, shall,
within three (3) business days following the date of receipt by the Company of
the fully executed Conversion Notice, issue and deliver to the Depository Trust
Company (“DTC”) account on the Holder’s behalf via the Deposit Withdrawal Agent
Commission System (“DWAC”) as specified in the Conversion Notice, registered in
the name of the holder or its designee, for the number of shares of Common Stock
to which the holder shall be entitled.  Notwithstanding the foregoing to the
contrary, the Company or its Transfer Agent shall only be obligated to issue and
deliver the shares to the DTC on a holder’s behalf via DWAC if such conversion
is in connection with a sale and the Company and the



5







--------------------------------------------------------------------------------



Transfer Agent are participating in DTC through the DWAC system.  If the number
of shares of Preferred Stock represented by the Preferred Stock Certificate(s)
submitted for conversion is greater than the number of shares of Series B
Preferred Stock being converted, then the Company shall, as soon as practicable
and in no event later than three (3) business days after receipt of the
Preferred Stock Certificate(s) and at the Company's expense, issue and deliver
to the holder a new Preferred Stock Certificate representing the number of
shares of Series B Preferred Stock not converted.




(iii)

­Dispute Resolution.  In the case of a dispute as to the arithmetic calculation
of the number of shares of Common Stock to be issued upon conversion, the
Company shall cause its Transfer Agent to promptly issue to the holder the
number of shares of Common Stock that is not disputed and shall submit the
arithmetic calculations to the holder via facsimile as soon as possible, but in
no event later than two (2) business days after receipt of such holder's
Conversion Notice.  If such holder and the Company are unable to agree upon the
arithmetic calculation of the number of shares of Common Stock to be issued upon
such conversion within one (1) business day of such disputed arithmetic
calculation being submitted to the holder, then the Company shall within one (1)
business day submit via facsimile the disputed arithmetic calculation of the
number of shares of Common Stock to be issued upon such conversion to the
Company’s independent, outside accountant.  The Company shall cause the
accountant to perform the calculations and notify the Company and the holder of
the results no later than seventy-two (72) hours from the time it receives the
disputed calculations.  Such accountant's calculation shall be binding upon all
parties absent manifest error.  The reasonable expenses of such accountant in
making such determination shall be paid by the Company, in the event the
holder's calculation was correct, or by the holder, in the event the Company's
calculation was correct, or equally by the Company and the holder in the event
that neither the Company's or the holder's calculation was correct.  The period
of time in which the Company is required to effect conversions or redemptions
under this Certificate of Designation shall be tolled with respect to the
subject conversion or redemption pending resolution of any dispute by the
Company made in good faith and in accordance with this Section 5(b)(iii).




(iv)

­Record Holder.  The person or persons entitled to receive the shares of Common
Stock issuable upon a conversion of the Series B Preferred Stock shall be
treated for all purposes as the record holder or holders of such shares of
Common Stock on the Conversion Date.




(v)

­Company's Failure to Timely Convert.  If within three (3) business days of the
Company's receipt of an executed copy of the Conversion Notice (so long as the
applicable Preferred Stock Certificates and original Conversion Notice are
received by the Company on or before such third business day) (the "Delivery
Date") the Transfer Agent shall fail to issue and deliver to a holder the number
of shares of Common Stock to which such holder is entitled upon such holder's
conversion of the Series B Preferred Stock or to issue a new Preferred Stock
Certificate representing the number of shares of Series B Preferred Stock to
which such holder is entitled pursuant to Section 5(b)(ii) (a "Conversion
Failure"), in addition to all other available remedies which such holder may
pursue hereunder and under the Series B Convertible Preferred Stock Purchase
Agreement (the "Purchase Agreement") among the Company and the initial holders
of the Series B Preferred Stock (including indemnification



6







--------------------------------------------------------------------------------



pursuant to Section 6 thereof), the Company shall pay additional damages to such
holder on each business day after such third (3rd) business day that such
conversion is not timely effected in an amount equal 0.5% of the product of (A)
the sum of the number of shares of Common Stock not issued to the holder on a
timely basis pursuant to Section 5(b)(ii) and to which such holder is entitled
and, in the event the Company has failed to deliver a Preferred Stock
Certificate to the holder on a timely basis pursuant to Section 5(b)(ii), the
number of shares of Common Stock issuable upon conversion of the shares of
Series B Preferred Stock represented by such Preferred Stock Certificate, as of
the last possible date which the Company could have issued such Preferred Stock
Certificate to such holder without violating Section 5(b)(ii) and (B) the
Closing Bid Price (as defined below) of the Common Stock on the last possible
date which the Company could have issued such Common Stock and such Preferred
Stock Certificate, as the case may be, to such holder without violating Section
5(b)(ii).  If the Company fails to pay the additional damages set forth in this
Section 5(b)(v) within five (5) business days of the date incurred, then such
payment shall bear interest at the rate of 2.0% per month (pro rated for partial
months) until such payments are made.  The term "Closing Bid Price" shall mean,
for any security as of any date, the last closing bid price of such security on
the OTC Bulletin Board or other principal exchange on which such security is
traded as reported by Bloomberg, or, if no closing bid price is reported for
such security by Bloomberg, the last closing trade price of such security as
reported by Bloomberg, or, if no last closing trade price is reported for such
security by Bloomberg, the average of the bid prices of any market makers for
such security as reported in the "pink sheets" by the National Quotation Bureau,
Inc.  If the Closing Bid Price cannot be calculated for such security on such
date on any of the foregoing bases, the Closing Bid Price of such security on
such date shall be the fair market value as mutually determined by the Company
and the holders of a majority of the outstanding shares of Series B Preferred
Stock.  




(vi)

Buy-In Rights.  In addition to any other rights available to the holders of
Series B Preferred Stock, if the Company fails to cause its Transfer Agent to
transmit to the holder a certificate or certificates representing the shares of
Common Stock issuable upon conversion of the Series B Preferred Stock on or
before the Delivery Date, and if after such date the holder is required by its
broker to purchase (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the holder of the shares of Common
Stock issuable upon conversion of Series B Preferred Stock which the holder
anticipated receiving upon such conversion (a “Buy-In”), then the Company shall
(1) pay in cash to the holder the amount by which (x) the holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (A) the
number of shares of Common Stock issuable upon conversion of Series B Preferred
Stock that the Company was required to deliver to the holder in connection with
the conversion at issue times (B) the price at which the sell order giving rise
to such purchase obligation was executed, and (2) at the option of the holder,
either reinstate the shares of Series B Preferred Stock and equivalent number of
shares of Common Stock for which such conversion was not honored or deliver to
the holder the number of shares of Common Stock that would have been issued had
the Company timely complied with its conversion and delivery obligations
hereunder.  For example, if the holder purchases Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
conversion of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (1) of the immediately
preceding sentence the Company shall be required to pay to



7







--------------------------------------------------------------------------------



the holder $1,000. The holder shall provide the Company written notice
indicating the amounts payable to the holder in respect of the Buy-In, together
with applicable confirmations and other evidence reasonably requested by the
Company.  Nothing herein shall limit a holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon conversion of the Series B Preferred Stock as
required pursuant to the terms hereof.

(c)

Mandatory Conversion.




(i)

Subject to Section 7 hereof, the number of outstanding shares of Series B
Preferred Stock referred to below in Section 5(c)(ii) on the Mandatory
Conversion Date shall, automatically and without any action on the part of the
holder thereof, convert into a number of fully paid and nonassessable shares of
Common Stock equal to the quotient of (i) the Liquidation Preference Amount of
the number of shares of Series B Preferred Stock being converted on the
Mandatory Conversion Date divided by (ii) the Conversion Price in effect on the
Mandatory Conversion Date.




(ii)

As used herein, "Mandatory Conversion Date" shall mean, with respect to all
outstanding shares of Series B Preferred Stock at such time, that date that is
five (5) years following the Issuance Date; provided, that, (i) the registration
statement providing for the resale of shares of the Common Stock issuable upon
conversion of the Series B Preferred Stock is effective and has been effective,
without lapse or suspension of any kind, for a period sixty (60) consecutive
calendar days, or the shares of Common Stock into which the Series B Preferred
Stock can be converted may be offered for sale to the public pursuant to Rule
144(k) ("Rule 144(k)") under the Securities Act of 1933, as amended, (ii)
trading in the Common Stock shall not have been suspended by the Securities and
Exchange Commission or the OTC Bulletin Board (or other exchange or market on
which the Common Stock is trading), and (iii) the Company is in material
compliance with the terms and conditions of this Certificate of Designation and
the other Transaction Documents (as defined in the Purchase Agreement).
 Notwithstanding the foregoing, the Mandatory Conversion Date shall be extended
for as long as (a) a Triggering Event (as defined in Section 8(d) hereof) shall
have occurred and be continuing, or (b) any event shall have occurred and be
continuing which with the passage of time and the failure to cure would result
in a Triggering Event.  The Mandatory Conversion Date and the Voluntary
Conversion Date collectively are referred to in this Certificate of Designation
as the "Conversion Date."




(iii)

On the Mandatory Conversion Date, the outstanding shares of Series B Preferred
Stock shall be converted automatically without any further action by the holders
of such shares and whether or not the certificates representing such shares are
surrendered to the Company or its Transfer Agent; provided, however, that the
Company shall not be obligated to issue the shares of Common Stock issuable upon
conversion of any shares of Series B Preferred Stock unless certificates
evidencing such shares of Series B Preferred Stock are either delivered to the
Company or the holder notifies the Company that such certificates have been
lost, stolen, or destroyed, and executes an agreement satisfactory to the
Company to indemnify the Company from any loss incurred by it in connection
therewith.  Upon the occurrence of a Mandatory Conversion of the Series B
Preferred Stock pursuant to this Section 5,



8







--------------------------------------------------------------------------------



the holders of the Series B Preferred Stock shall surrender the certificates
representing the Series B Preferred Stock for which the Mandatory Conversion
Date has occurred to the Company and the Company shall cause its Transfer Agent
to deliver the shares of Common Stock issuable upon such conversion (in the same
manner set forth in Section 5(b)(ii)) to the holder within three (3) business
days of the holder's delivery of the applicable Preferred Stock Certificates.




(d)

­Conversion Price.  




(i)

The term "Conversion Price" shall mean $1.15, subject to adjustment under
Section 5(e) hereof.  Notwithstanding any adjustment hereunder, at no time shall
the Conversion Price be greater than $1.15 per share except if it is adjusted
pursuant to Section 5(e)(i).  




(ii)

Notwithstanding the foregoing to the contrary, if during any period (a
"Black-out Period"), a holder of Series B Preferred Stock is unable to trade any
Common Stock issued or issuable upon conversion of the Series B Preferred Stock
immediately due to the postponement of filing or delay or suspension of
effectiveness of the Registration Statement or because the Company has otherwise
informed such holder of Series B Preferred Stock that an existing prospectus
cannot be used at that time in the sale or transfer of such Common Stock
(provided that such postponement, delay, suspension or fact that the prospectus
cannot be used is not due to factors solely within the control of the holder of
Series B Preferred Stock or due to the Company exercising its rights under
Section 3(n) of the Registration Rights Agreement (as defined in the Purchase
Agreement)), such holder of Series B Preferred Stock shall have the option but
not the obligation on any Conversion Date within ten (10) trading days following
the expiration of the Black-out Period of using the Conversion Price applicable
on such Conversion Date or any Conversion Price selected by such holder of
Series B Preferred Stock that would have been applicable had such Conversion
Date been at any earlier time during the Black-out Period or within the ten (10)
trading days thereafter.  




(e)

­Adjustments of Conversion Price.




(i)

­Adjustments for Stock Splits and Combinations.  If the Company shall at any
time or from time to time after the Issuance Date, effect a stock split of the
outstanding Common Stock, the Conversion Price shall be proportionately
decreased.  If the Company shall at any time or from time to time after the
Issuance Date, combine the outstanding shares of Common Stock, the Conversion
Price shall be proportionately increased.  Any adjustments under this Section
5(e)(i) shall be effective at the close of business on the date the stock split
or combination becomes effective.




(ii)

­Adjustments for Certain Dividends and Distributions.  If the Company shall at
any time or from time to time after the Issuance Date, make or issue or set a
record date for the determination of holders of Common Stock entitled to receive
a dividend or other distribution payable in shares of Common Stock, then, and in
each event, the Conversion Price shall be decreased as of the time of such
issuance or, in the event such record date shall have been fixed, as of the
close of business on such record date, by multiplying the Conversion Price then
in effect by a fraction:



9







--------------------------------------------------------------------------------






(1)

the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date; and




(2)

the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution.




(iii)

­Adjustment for Other Dividends and Distributions.  If the Company shall at any
time or from time to time after the Issuance Date, make or issue or set a record
date for the determination of holders of Common Stock entitled to receive a
dividend or other distribution payable in securities of the Company other than
shares of Common Stock, then, and in each event, an appropriate revision to the
applicable Conversion Price shall be made and provision shall be made (by
adjustments of the Conversion Price or otherwise) so that the holders of Series
B Preferred Stock shall receive upon conversions thereof, in addition to the
number of shares of Common Stock receivable thereon, the number of securities of
the Company which they would have received had their Series B Preferred Stock
been converted into Common Stock on the date of such event and had thereafter,
during the period from the date of such event to and including the Conversion
Date, retained such securities (together with any distributions payable thereon
during such period), giving application to all adjustments called for during
such period under this Section 5(e)(iii) with respect to the rights of the
holders of the Series B Preferred Stock; provided, however, that if such record
date shall have been fixed and such dividend is not fully paid or if such
distribution is not fully made on the date fixed therefor, the Conversion Price
shall be adjusted pursuant to this paragraph as of the time of actual payment of
such dividends or distributions; and provided further, however, that no such
adjustment shall be made if the holders of Series B Preferred Stock
simultaneously receive (i) a dividend or other distribution of shares of Common
Stock in a number equal to the number of shares of Common Stock as they would
have received if all outstanding shares of Series B Preferred Stock had been
converted into Common Stock on the date of such event or (ii) a dividend or
other distribution of shares of Series B Preferred Stock which are convertible,
as of the date of such event, into such number of shares of Common Stock as is
equal to the number of additional shares of Common Stock being issued with
respect to each share of Common Stock in such dividend or distribution.




(iv)

­Adjustments for Reclassification, Exchange or Substitution.  If the Common
Stock issuable upon conversion of the Series B Preferred Stock at any time or
from time to time after the Issuance Date shall be changed to the same or
different number of shares of any class or classes of stock, whether by
reclassification, exchange, substitution or otherwise (other than by way of a
stock split or combination of shares or stock dividends provided for in Sections
5(e)(i), (ii) and (iii), or a reorganization, merger, consolidation, or sale of
assets provided for in Section 5(e)(v)), then, and in each event, an appropriate
revision to the Conversion Price shall be made and provisions shall be made (by
adjustments of the Conversion Price or otherwise) so that the holder of each
share of Series B Preferred Stock shall have the right thereafter to convert
such share of Series B Preferred Stock into the kind and amount of shares of
stock and other securities receivable upon reclassification, exchange,
substitution or



10







--------------------------------------------------------------------------------



other change, by holders of the number of shares of Common Stock into which such
share of Series B Preferred Stock might have been converted immediately prior to
such reclassification, exchange, substitution or other change, all subject to
further adjustment as provided herein.




(v)

­Adjustments for Reorganization, Merger, Consolidation or Sales of Assets.  If
at any time or from time to time after the Issuance Date there shall be a
capital reorganization of the Company (other than by way of a stock split or
combination of shares or stock dividends or distributions provided for in
Section 5(e)(i), (ii) and (iii), or a reclassification, exchange or substitution
of shares provided for in Section 5(e)(iv)), or a merger or consolidation of the
Company with or into another corporation where the holders of outstanding voting
securities prior to such merger or consolidation do not own over 50% of the
outstanding voting securities of the merged or consolidated entity, immediately
after such merger or consolidation, or the sale of all or substantially all of
the Company's properties or assets to any other person (an "Organic Change"),
then as a part of such Organic Change an appropriate revision to the Conversion
Price shall be made if necessary and provision shall be made if necessary (by
adjustments of the Conversion Price or otherwise) so that the holder of each
share of Series B Preferred Stock shall have the right thereafter to convert
such share of Series B Preferred Stock into the kind and amount of shares of
stock and other securities or property of the Company or any successor
corporation resulting from Organic Change.  In any such case, appropriate
adjustment shall be made in the application of the provisions of this Section
5(e)(v) with respect to the rights of the holders of the Series B Preferred
Stock after the Organic Change to the end that the provisions of this Section
5(e)(v) (including any adjustment in the Conversion Price then in effect and the
number of shares of stock or other securities deliverable upon conversion of the
Series B Preferred Stock) shall be applied after that event in as nearly an
equivalent manner as may be practicable.




(vi)

Adjustments for Issuance of Additional Shares of Common Stock.  




(A)

In the event the Company, shall, at any time, from time to time, issue or sell
any additional shares of Common Stock (otherwise than as provided in the
foregoing subsections (i) through (v) of this Section 5(e) or pursuant to Common
Stock Equivalents (hereafter defined) granted or issued prior to the Issuance
Date) (the "Additional Shares of Common Stock"), at a price per share less than
the Conversion Price, or without consideration, the Conversion Price then in
effect upon each such issuance shall be adjusted to that price (rounded to the
nearest cent) determined by multiplying the Conversion Price by a fraction:




(1)

the numerator of which shall be equal to the sum of (A) the number of shares of
Common Stock outstanding immediately prior to the issuance of such Additional
Shares of Common Stock plus (B) the number of shares of Common Stock (rounded to
the nearest whole share) which the aggregate consideration for the total number
of such Additional Shares of Common Stock so issued would purchase at a price
per share equal to the then Conversion Price, and




(2)

the denominator of which shall be equal to the number of shares of Common Stock
outstanding immediately after the issuance of such Additional Shares of Common
Stock;



11







--------------------------------------------------------------------------------






No adjustment of the number of shares of Common Stock shall be made under
paragraph (A) of Section 5(e)(vi) upon the issuance of any Additional Shares of
Common Stock which are issued pursuant to the exercise of any warrants or other
subscription or purchase rights or pursuant to the exercise of any conversion or
exchange rights in any Common Stock Equivalents (as defined below), if any such
adjustment shall previously have been made upon the issuance of such warrants or
other rights or upon the issuance of such Common Stock Equivalents (or upon the
issuance of any warrant or other rights therefore) pursuant to Section
5(e)(vii).




(vii)

Issuance of Common Stock Equivalents.  If the Company, at any time after the
Issuance Date, shall issue any securities convertible into or exchangeable for,
directly or indirectly, Common Stock ("Convertible Securities"), other than the
Series B Preferred Stock, or any rights or warrants or options to purchase any
such Common Stock or Convertible Securities, shall be issued or sold
(collectively, the "Common Stock Equivalents") and the aggregate of the price
per share for which Additional Shares of Common Stock may be issuable thereafter
pursuant to such Common Stock Equivalent, plus the consideration received by the
Company for issuance of such Common Stock Equivalent divided by the number of
shares of Common Stock issuable pursuant to such Common Stock Equivalent (the
"Aggregate Per Common Share Price") shall be less than the Conversion Price, or
if, after any such issuance of Common Stock Equivalents, the price per share for
which Additional Shares of Common Stock may be issuable thereafter is amended or
adjusted, and such price as so amended or adjusted shall cause the Aggregate Per
Common Share Price to be less than Conversion Price in effect at the time of
such amendment or adjustment, then the Conversion Price then in effect shall be
adjusted pursuant to Section (5)(e)(vi) above assuming that all Additional
Shares of Common Stock have been issued pursuant to the Convertible Securities
or Common Stock Equivalents for a purchase price equal to the Aggregate Per
Common Share Price.  No adjustment of the Conversion Price shall be made under
this subsection (vii) upon the issuance of any Convertible Security which is
issued pursuant to the exercise of any warrants or other subscription or
purchase rights therefore, if any adjustment shall previously have been made to
the exercise price of such warrants then in effect upon the issuance of such
warrants or other rights pursuant to this subsection (vii).  No adjustment shall
be made to the Conversion Price upon the issuance of Common Stock pursuant to
the exercise, conversion or exchange of any Convertible Security or Common Stock
Equivalent where an adjustment to the Conversion Price was made as a result of
the issuance or purchase of any Convertible Security or Common Stock Equivalent.




(viii)

­Consideration for Stock.  In case any shares of Common Stock or Convertible
Securities other than the Series B Preferred Stock, or any rights or warrants or
options to purchase any such Common Stock or Convertible Securities, shall be
issued or sold:




(1)

in connection with any merger or consolidation in which the Company is the
surviving corporation (other than any consolidation or merger in which the
previously outstanding shares of Common Stock of the Company shall be changed to
or exchanged for the stock or other securities of another corporation), the
amount of consideration therefore shall be, deemed to be the fair value, as
determined reasonably and in good faith by the Board of Directors of the
Company, of such portion of the assets and business of the



12







--------------------------------------------------------------------------------



nonsurviving corporation as such Board may determine to be attributable to such
shares of Common Stock, Convertible Securities, rights or warrants or options,
as the case may be; or




(2)

in the event of any consolidation or merger of the Company in which the Company
is not the surviving corporation or in which the previously outstanding shares
of Common Stock of the Company shall be changed into or exchanged for the stock
or other securities of another corporation, or in the event of any sale of all
or substantially all of the assets of the Company for stock or other securities
of any corporation, the Company shall be deemed to have issued a number of
shares of its Common Stock for stock or securities or other property of the
other corporation computed on the basis of the actual exchange ratio on which
the transaction was predicated, and for a consideration equal to the fair market
value on the date of such transaction of all such stock or securities or other
property of the other corporation.  If any such calculation results in
adjustment of the applicable Conversion Price, or the number of shares of Common
Stock issuable upon conversion of the Series B Preferred Stock, the
determination of the applicable Conversion Price or the number of shares of
Common Stock issuable upon conversion of the Series B Preferred Stock
immediately prior to such merger, consolidation or sale, shall be made after
giving effect to such adjustment of the number of shares of Common Stock
issuable upon conversion of the Series B Preferred Stock.  In the event any
consideration received by the Company for any securities consists of property
other than cash, the fair market value thereof at the time of issuance or as
otherwise applicable shall be as determined in good faith by the Board of
Directors of the Company.  In the event Common Stock is issued with other shares
or securities or other assets of the Company for consideration which covers
both, the consideration computed as provided in this Section (5)(e)(viii) shall
be allocated among such securities and assets as determined in good faith by the
Board of Directors of the Company.




(ix)

­Record Date.  In case the Company shall take record of the holders of its
Common Stock or any other Preferred Stock for the purpose of entitling them to
subscribe for or purchase Common Stock or Convertible Securities, then the date
of the issue or sale of the shares of Common Stock shall be deemed to be such
record date.




(x)

Certain Issues Excepted.  Anything herein to the contrary notwithstanding, the
Company shall not be required to make any adjustment to the Conversion Price
upon (i) securities issued (other than for cash) in connection with a merger,
acquisition, or consolidation, (ii) securities issued pursuant to the conversion
or exercise of convertible or exercisable securities issued or outstanding on or
prior to the date of the Purchase Agreement or issued pursuant to the Purchase
Agreement (so long as the conversion or exercise price in such securities are
not amended to lower such price and/or adversely affect the holders), (iii)
securities issued in connection with bona fide strategic license agreements or
other partnering arrangements so long as such issuances are not for the purpose
of raising capital, (iv) Common Stock issued or the issuance or grants of
options to purchase Common Stock pursuant to the Issuer’s stock option plans and
employee stock purchase plans outstanding as they exist on the date of the
Purchase Agreement, (v) Common Stock issued as payment of dividends on the
Series B Preferred Stock issued pursuant to the Purchase Agreement or the Series
A Convertible Preferred Stock issued to the holders thereof and (vi) any
warrants issued to the placement agent and its designees for the transactions
contemplated by the Purchase Agreement.



13







--------------------------------------------------------------------------------






(f)

­No Impairment.  The Company shall not, by amendment of its Articles of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Section 5 and in
the taking of all such action as may be necessary or appropriate in order to
protect the Conversion Rights of the holders of the Series B Preferred Stock
against impairment.  In the event a holder shall elect to convert any shares of
Series B Preferred Stock as provided herein, the Company cannot refuse
conversion based on any claim that such holder or any one associated or
affiliated with such holder has been engaged in any violation of law, unless (i)
an order from the Securities and Exchange Commission prohibiting such conversion
or (ii) an injunction from a court, on notice, restraining and/or adjoining
conversion of all or of said shares of Series B Preferred Stock shall have been
issued and the Company posts a surety bond for the benefit of such holder in an
amount equal to 120% of the Liquidation Preference Amount of the Series B
Preferred Stock such holder has elected to convert, which bond shall remain in
effect until the completion of arbitration/litigation of the dispute and the
proceeds of which shall be payable to such holder in the event it obtains
judgment.




(g)

­Certificates as to Adjustments.  Upon occurrence of each adjustment or
readjustment of the Conversion Price or number of shares of Common Stock
issuable upon conversion of the Series B Preferred Stock pursuant to this
Section 5, the Company at its expense shall promptly compute such adjustment or
readjustment in accordance with the terms hereof and furnish to each holder of
such Series B Preferred Stock a certificate setting forth such adjustment and
readjustment, showing in detail the facts upon which such adjustment or
readjustment is based.  The Company shall, upon written request of the holder of
such affected Series B Preferred Stock, at any time, furnish or cause to be
furnished to such holder a like certificate setting forth such adjustments and
readjustments, the Conversion Price in effect at the time, and the number of
shares of Common Stock and the amount, if any, of other securities or property
which at the time would be received upon the conversion of a share of such
Series B Preferred Stock.  Notwithstanding the foregoing, the Company shall not
be obligated to deliver a certificate unless such certificate would reflect an
increase or decrease of at least one percent of such adjusted amount.




(h)

­Issue Taxes.  The Company shall pay any and all issue and other taxes,
excluding federal, state or local income taxes, that may be payable in respect
of any issue or delivery of shares of Common Stock on conversion of shares of
Series B Preferred Stock pursuant hereto; provided, however, that the Company
shall not be obligated to pay any transfer taxes resulting from any transfer
requested by any holder in connection with any such conversion.




(i)

­Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by facsimile or e-mail or
three (3) business days following being mailed by certified or registered mail,
postage prepaid, return-receipt requested, addressed to the holder of record at
its address appearing on the books of the Company.  The Company will give
written notice to each holder of Series B Preferred Stock at



14







--------------------------------------------------------------------------------



least twenty (20) days prior to the date on which the Company closes its books
or takes a record (I) with respect to any dividend or distribution upon the
Common Stock, (II) with respect to any pro rata subscription offer to holders of
Common Stock or (III) for determining rights to vote with respect to any Organic
Change, dissolution, liquidation or winding-up and in no event shall such notice
be provided to such holder prior to such information being made known to the
public.  The Company will also give written notice to each holder of Series B
Preferred Stock at least twenty (20) days prior to the date on which any Organic
Change, dissolution, liquidation or winding-up will take place and in no event
shall such notice be provided to such holder prior to such information being
made known to the public.




(j)

­Fractional Shares.  No fractional shares of Common Stock shall be issued upon
conversion of the Series B Preferred Stock.  In lieu of any fractional shares to
which the holder would otherwise be entitled, the Company shall round the number
of shares to be issued upon conversion up to the nearest whole number of shares.




(k)

­Reservation of Common Stock.  The Company shall, so long as any shares of
Series B Preferred Stock are outstanding, reserve and keep available out of its
authorized and unissued Common Stock, solely for the purpose of effecting the
conversion of the Series B Preferred Stock, such number of shares of Common
Stock equal to at least one hundred twenty percent (120%) of the aggregate
number of shares of Common Stock as shall from time to time be sufficient to
effect the conversion of all of the Series B Preferred Stock then outstanding.
 The initial number of shares of Common Stock reserved for conversions of the
Series B Preferred Stock and any increase in the number of shares so reserved
shall be allocated pro rata among the holders of the Series B Preferred Stock
based on the number of shares of Series B Preferred Stock held by each holder of
record at the time of issuance of the Series B Preferred Stock or increase in
the number of reserved shares, as the case may be.  In the event a holder shall
sell or otherwise transfer any of such holder's shares of Series B Preferred
Stock, each transferee shall be allocated a pro rata portion of the number of
reserved shares of Common Stock reserved for such transferor.  Any shares of
Common Stock reserved and which remain allocated to any person or entity which
does not hold any shares of Series B Preferred Stock shall be allocated to the
remaining holders of Series B Preferred Stock, pro rata based on the number of
shares of Series B Preferred Stock then held by such holder.  




(l)

­Retirement of Series B Preferred Stock.  Conversion of Series B Preferred Stock
shall be deemed to have been effected on the Conversion Date.  Upon conversion
of only a portion of the number of shares of Series B Preferred Stock
represented by a certificate surrendered for conversion, the Company shall issue
and deliver to such holder at the expense of the Company, a new certificate
covering the number of shares of Series B Preferred Stock representing the
unconverted portion of the certificate so surrendered as required by Section
5(b)(ii).




(m)

­Regulatory Compliance.  If any shares of Common Stock to be reserved for the
purpose of conversion of Series B Preferred Stock require registration or
listing with or approval of any governmental authority, stock exchange or other
regulatory body under any federal or state law or regulation or otherwise before
such shares may be validly issued or delivered upon conversion, the Company
shall, at its sole cost and expense, in good faith and as



15







--------------------------------------------------------------------------------



expeditiously as possible, endeavor to secure such registration, listing or
approval, as the case may be.




6.

­No Preemptive Rights.  Except as provided in Section 5 hereof and in the
Purchase Agreement, no holder of the Series B Preferred Stock shall be entitled
to rights to subscribe for, purchase or receive any part of any new or
additional shares of any class, whether now or hereinafter authorized, or of
bonds or debentures, or other evidences of indebtedness convertible into or
exchangeable for shares of any class, but all such new or additional shares of
any class, or any bond, debentures or other evidences of indebtedness
convertible into or exchangeable for shares, may be issued and disposed of by
the Board of Directors on such terms and for such consideration (to the extent
permitted by law), and to such person or persons as the Board of Directors in
their absolute discretion may deem advisable.




7.

­Conversion Restriction.  Notwithstanding anything to the contrary set forth in
Section 5 of this Certificate of Designation, at no time may a holder of shares
of Series B Preferred Stock convert shares of the Series B Preferred Stock if
the number of shares of Common Stock to be issued pursuant to such conversion
would cause the number of shares of Common Stock owned by such  holder at such
time to exceed, when aggregated with all other shares of Common Stock owned by
such holder at such time, the number of shares of Common Stock which would
result in such holder beneficially owning (as determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended, and the rules
thereunder) in excess of 9.9% of the then issued and outstanding shares of
Common Stock outstanding at such time; provided, however, that upon a holder of
Series B Preferred Stock providing the Company with sixty-one (61) days notice
(pursuant to Section 5(i) hereof) (the "Waiver Notice") that such holder would
like to waive Section 7 of this Certificate of Designation with regard to any or
all shares of Common Stock issuable upon conversion of Series B Preferred Stock,
this Section 7(a) shall be of no force or effect with regard to those shares of
Series B Preferred Stock referenced in the Waiver Notice.

 

8.

­Redemption.




(a)

­Redemption Option Upon Major Transaction.  In addition to all other rights of
the holders of Series B Preferred Stock contained herein, simultaneous with the
occurrence of a Major Transaction (as defined below), each holder of Series B
Preferred Stock shall have the right, at such holder's option, to require the
Company to redeem all or a portion of such holder's shares of Series B Preferred
Stock at a price per share of Series B Preferred Stock equal to one hundred
percent (100%) of the Liquidation Preference Amount, plus any accrued but unpaid
dividends and liquidated damages (the "Major Transaction Redemption Price");
provided that the Company shall have the sole option to pay the Major
Transaction Redemption Price in cash or shares of Common Stock.  If the Company
elects to pay the Major Transaction Redemption Price in shares of Common Stock,
the price per share shall be based upon the Conversion Price then in effect on
the day preceding the date of delivery of the Notice of Redemption at Option of
Buyer Upon Major Transaction (as hereafter defined) and the holder of such
shares of Common Stock shall have demand registration rights with respect to
such shares.






16







--------------------------------------------------------------------------------



(b)

­ Redemption Option Upon Triggering Event.  In addition to all other rights of
the holders of Series B Preferred Stock contained herein, after a Triggering
Event (as defined below), each holder of Series B Preferred Stock shall have the
right, at such holder's option, to require the Company to redeem all or a
portion of such holder's shares of Series B Preferred Stock at a price per share
of Series B Preferred Stock equal to one hundred twenty percent (120%) of the
Liquidation Preference Amount, plus any accrued but unpaid dividends and
liquidated damages the "Triggering Event Redemption Price" and, collectively
with the "Major Transaction Redemption Price," the "Redemption Price"); provided
that with respect to the Triggering Events described in clauses (i), (ii), (iii)
and (vii) of Section 8(d), the Company shall have the sole option to pay the
Triggering Event Redemption Price in cash or shares of Common Stock; and
provided, further, that with respect to the Triggering Event described in
clauses (iv), (v) and (vi) of Section 8(d), the Company shall pay the Triggering
Event Redemption Price in cash.  If the Company elects to pay the Triggering
Event Redemption Price in shares of Common Stock in accordance with this Section
8(b), the price per share shall be based upon the Conversion Price then in
effect on the day preceding the date of delivery of the Notice of Redemption at
Option of Buyer Upon Triggering Event and the holder of such shares of Common
Stock shall have demand registration rights with respect to such shares.




(c)

"Major Transaction".  A "Major Transaction" shall be deemed to have occurred at
such time as any of the following events:




(i)

the consolidation, merger or other business combination of the Company with or
into another Person (other than (A) pursuant to a migratory merger effected
solely for the purpose of changing the jurisdiction of incorporation of the
Company or (B) a consolidation, merger or other business combination in which
holders of the Company's voting power immediately prior to the transaction
continue after the transaction to hold, directly or indirectly, the voting power
of the surviving entity or entities necessary to elect a majority of the members
of the board of directors (or their equivalent if other than a corporation) of
such entity or entities).




(ii)

the sale or transfer of more than 50% of the Company's assets other than
inventory in the ordinary course of business in one or a related series of
transactions; or




(iii)

closing of a purchase, tender or exchange offer made to the holders of more than
fifty percent (50%) of the outstanding shares of Common Stock in which more than
fifty percent (50%) of the outstanding shares of Common Stock were tendered and
accepted.




(d)

­"Triggering Event".  A "Triggering Event" shall be deemed to have occurred at
such time as any of the following events:




(i)

so long as any shares of Series B Preferred Stock are outstanding, the
effectiveness of the Registration Statement, after it becomes effective, (i)
lapses for any reason (including, without limitation, the issuance of a stop
order) and such lapse continues for a period of twenty (20) consecutive trading
days, or (ii) is unavailable to the holder of the Series B Preferred Stock for
sale of the shares of Common Stock, and such lapse or unavailability



17







--------------------------------------------------------------------------------



continues for a period of twenty (20) consecutive trading days, and the shares
of Common Stock into which such holder's Series B Preferred Stock can be
converted cannot be sold in the public securities market pursuant to Rule 144(k)
(“Rule 144(k)”) under the Securities Act of 1933, as amended, provided that the
cause of such lapse or unavailability is not due to factors solely within the
control of such holder of Series B Preferred Stock.




(ii)

the suspension from listing, without subsequent listing on any one of, or the
failure of the Common Stock to be listed on at least one of, the OTC Bulletin
Board, the Nasdaq Global Market, the Nasdaq Capital Market, the New York Stock
Exchange, Inc. or the American Stock Exchange, Inc., for a period of five (5)
consecutive trading days;




(iii)

the Company's notice to any holder of Series B Preferred Stock, including by way
of public announcement, at any time, of its inability to comply (including for
any of the reasons described in Section 9) or its intention not to comply with
proper requests for conversion of any Series B Preferred Stock into shares of
Common Stock; or




(iv)

the Company's failure to comply with a Conversion Notice tendered in accordance
with the provisions of this Certificate of Designation within ten (10) business
days after the receipt by the Company of the Conversion Notice and the Preferred
Stock Certificates; or

(v)

the Company deregisters its shares of Common Stock and as a result such shares
of Common Stock are no longer publicly traded; or




(vi)

the Company consummates a “going private” transaction and as a result the Common
Stock is no longer registered under Sections 12(b) or 12(g) of the Securities
Exchange Act of 1934, as amended; or




(vii)

the Company breaches any representation, warranty, covenant or other term or
condition of the Purchase Agreement, this Certificate of Designation or any
other agreement, document, certificate or other instrument delivered in
connection with the transactions contemplated thereby or hereby, except to the
extent that such breach would not have a Material Adverse Effect (as defined in
the Purchase Agreement) and except, in the case of a breach of a covenant which
is curable, only if such breach continues for a period of a least ten (10)
business days.




(e)

Mechanics of Redemption at Option of Buyer Upon Major Transaction.  No sooner
than fifteen (15) days nor later than ten (10) days prior to the consummation of
a Major Transaction, but not prior to the public announcement of such Major
Transaction, the Company shall deliver written notice thereof via facsimile and
overnight courier ("Notice of Major Transaction") to each holder of Series B
Preferred Stock.  At any time after receipt of a Notice of Major Transaction
(or, in the event a Notice of Major Transaction is not delivered at least ten
(10) days prior to a Major Transaction, at any time within ten (10) days prior
to a Major Transaction), any holder of Series B Preferred Stock then outstanding
may require the Company to redeem, effective immediately prior to the
consummation of such Major Transaction, all of the holder's Series B Preferred
Stock then outstanding by delivering written notice thereof via facsimile and
overnight courier ("Notice of Redemption at Option of Buyer Upon Major



18







--------------------------------------------------------------------------------



Transaction") to the Company, which Notice of Redemption at Option of Buyer Upon
Major Transaction shall indicate (i) the number of shares of Series B Preferred
Stock that such holder is electing to redeem and (ii) the applicable Major
Transaction Redemption Price, as calculated pursuant to Section 8(a) above.




(f)

­­Mechanics of Redemption at Option of Buyer Upon Triggering Event.  Within one
(1) business day after the Company obtains knowledge of the occurrence of a
Triggering Event, the Company shall deliver written notice thereof via facsimile
and overnight courier ("Notice of Triggering Event") to each holder of Series B
Preferred Stock.  At any time after the earlier of a holder's receipt of a
Notice of Triggering Event and such holder becoming aware of a Triggering Event,
any holder of Series B Preferred Stock then outstanding may require the Company
to redeem all of the Series B Preferred Stock by delivering written notice
thereof via facsimile and overnight courier ("Notice of Redemption at Option of
Buyer Upon Triggering Event") to the Company, which Notice of Redemption at
Option of Buyer Upon Triggering Event shall indicate (i) the number of shares of
Series B Preferred Stock that such holder is electing to redeem and (ii) the
applicable Triggering Event Redemption Price, as calculated pursuant to Section
8(b) above.  




(g)

Payment of Redemption Price.  Upon the Company's receipt of a Notice(s) of
Redemption at Option of Buyer Upon Triggering Event or a Notice(s) of Redemption
at Option of Buyer Upon Major Transaction from any holder of Series B Preferred
Stock, the Company shall immediately notify each holder of Series B Preferred
Stock by facsimile of the Company's receipt of such Notice(s) of Redemption at
Option of Buyer Upon Triggering Event or Notice(s) of Redemption at Option of
Buyer Upon Major Transaction and each holder which has sent such a notice shall
promptly submit to the Company such holder's Preferred Stock Certificates which
such holder has elected to have redeemed.  Other than with respect to the
Triggering Event described in clause (iv) of Section 8(d), the Company shall
have the sole option to pay the Redemption Price in cash or shares of Common
Stock in accordance with Sections 8(a) and (b) and Section 9 of this Certificate
of Designation.  The Company shall deliver the applicable Major Transaction
Redemption Price immediately prior to the consummation of the Major Transaction;
provided that a holder's Preferred Stock Certificates shall have been so
delivered to the Company; provided further that if the Company is unable to
redeem all of the Series B Preferred Stock to be redeemed, the Company shall
redeem an amount from each holder of Series B Preferred Stock being redeemed
equal to such holder's pro-rata amount (based on the number of shares of Series
B Preferred Stock held by such holder relative to the number of shares of Series
B Preferred Stock outstanding) of all Series B Preferred Stock being redeemed.
 If the Company shall fail to redeem all of the Series B Preferred Stock
submitted for redemption (other than pursuant to a dispute as to the arithmetic
calculation of the Redemption Price), in addition to any remedy such holder of
Series B Preferred Stock may have under this Certificate of Designation and the
Purchase Agreement, the applicable Redemption Price payable in respect of such
unredeemed Series B Preferred Stock shall bear interest at the rate of 1.0% per
month (prorated for partial months) until paid in full.  Until the Company pays
such unpaid applicable Redemption Price in full to a holder of shares of Series
B Preferred Stock submitted for redemption, such holder shall have the option
(the "Void Optional Redemption Option") to, in lieu of redemption, require the
Company to promptly return to such holder(s) all of the shares of Series B
Preferred Stock that were submitted for redemption by such holder(s) under this
Section



19







--------------------------------------------------------------------------------



8 and for which the applicable Redemption Price has not been paid, by sending
written notice thereof to the Company via facsimile (the "Void Optional
Redemption Notice").  Upon the Company's receipt of such Void Optional
Redemption Notice(s) and prior to payment of the full applicable Redemption
Price to such holder, (i) the Notice(s) of Redemption at Option of Buyer Upon
Major Transaction shall be null and void with respect to those shares of Series
B Preferred Stock submitted for redemption and for which the applicable
Redemption Price has not been paid and (ii) the Company shall immediately return
any Series B Preferred Stock submitted to the Company by each holder for
redemption under this Section 8(d) and for which the applicable Redemption Price
has not been paid and (iii) the Conversion Price of such returned shares of
Series B Preferred Stock shall be adjusted to the lesser of (A) the Conversion
Price and (B) the lowest Closing Bid Price during the period beginning on the
date on which the Notice(s) of Redemption of Option of Buyer Upon Major
Transaction is delivered to the Company and ending on the date on which the Void
Optional Redemption Notice(s) is delivered to the Company; provided that no
adjustment shall be made if such adjustment would result in an increase of the
Conversion Price then in effect.  A holder's delivery of a Void Optional
Redemption Notice and exercise of its rights following such notice shall not
effect the Company's obligations to make any payments which have accrued prior
to the date of such notice other than interest payments.  Payments provided for
in this Section 8 shall have priority to payments to other stockholders in
connection with a Major Transaction.




(h)

Demand Registration Rights.  If the Redemption Price upon the occurrence of a
Major Transaction or a Triggering Event is paid in shares of Common Stock and
such shares have not been previously registered on a registration statement
under the Securities Act, a holder of Series B Preferred Stock may make a
written request for registration under the Securities Act pursuant to this
Section 8(h) of all of its shares of Common Stock issued upon such Major
Transaction or Triggering Event.  The Company shall use its reasonable best
efforts to cause to be filed and declared effective as soon as reasonably
practicable (but in no event later than the ninetieth (90th) day after such
holder’s request is made) a registration statement under the Securities Act,
providing for the sale of all of the shares of Common Stock issued upon such
Major Transaction or Triggering Event by such holder.  The Company agrees to use
its reasonable best efforts to keep any such registration statement continuously
effective for resale of the Common Stock for so long as such holder shall
request, but in no event later than the date that the shares of Common Stock
issued upon such Major Transaction or Triggering Event may be offered for resale
to the public pursuant to Rule 144(k).










9.

­Inability to Fully Convert.




(a)

­Holder's Option if Company Cannot Fully Convert.  If, upon the Company's
receipt of a Conversion Notice or on the Mandatory Conversion Date, the Company
cannot issue shares of Common Stock registered for resale under the Registration
Statement for any reason, including, without limitation, because the Company (w)
does not have a sufficient number of shares of Common Stock authorized and
available, (x) is otherwise prohibited by applicable law or by the rules or
regulations of any stock exchange, interdealer quotation system or other
self-regulatory organization with jurisdiction over the Company or its
securities from



20







--------------------------------------------------------------------------------



issuing all of the Common Stock which is to be issued to a holder of Series B
Preferred Stock pursuant to a Conversion Notice or (y) subsequent to the
effective date of the Registration Statement, fails to have a sufficient number
of shares of Common Stock registered for resale under the Registration
Statement, then the Company shall issue as many shares of Common Stock as it is
able to issue in accordance with such holder's Conversion Notice and pursuant to
Section 5(b)(ii) above and, with respect to the unconverted Series B Preferred
Stock, the holder, solely at such holder's option, can elect, within five (5)
business days after receipt of notice from the Company thereof to:




(i)

require the Company to redeem from such holder those Series B Preferred Stock
for which the Company is unable to issue Common Stock in accordance with such
holder's Conversion Notice ("Mandatory Redemption") at a price per share equal
to the Major Transaction Redemption Price as of such Conversion Date (the
"Mandatory Redemption Price"); provided that the Company shall have the sole
option to pay the Mandatory Redemption Price in cash or shares of Common Stock;




(ii)

if the Company's inability to fully convert Series B Preferred Stock is pursuant
to Section 9(a)(y) above, require the Company to issue restricted shares of
Common Stock in accordance with such holder's Conversion Notice and pursuant to
Section 5(b)(ii) above;




(iii)

void its Conversion Notice and retain or have returned, as the case may be, the
shares of Series B Preferred Stock that were to be converted pursuant to such
holder's Conversion Notice (provided that a holder's voiding its Conversion
Notice shall not effect the Company's obligations to make any payments which
have accrued prior to the date of such notice); or




(iv)

exercise its Buy-In rights pursuant to and in accordance with the terms and
provisions of Section 5(b)(vi) hereof.




(b)

­Mechanics of Fulfilling Holder's Election.  The Company shall immediately send
via facsimile to a holder of Series B Preferred Stock, upon receipt of a
facsimile copy of a Conversion Notice from such holder which cannot be fully
satisfied as described in Section 9(a) above, a notice of the Company's
inability to fully satisfy such holder's Conversion Notice (the "Inability to
Fully Convert Notice").  Such Inability to Fully Convert Notice shall indicate
(i) the reason why the Company is unable to fully satisfy such holder's
Conversion Notice, (ii) the number of Series B Preferred Stock which cannot be
converted and (iii) the applicable Mandatory Redemption Price.  Such holder
shall notify the Company of its election pursuant to Section 9(a) above by
delivering written notice via facsimile to the Company ("Notice in Response to
Inability to Convert").




(c)

­Payment of Redemption Price.  If such holder shall elect to have its shares
redeemed pursuant to Section 9(a)(i) above, the Company shall pay the Mandatory
Redemption Price to such holder within thirty (30) days of the Company's receipt
of the holder's Notice in Response to Inability to Convert, provided that prior
to the Company's receipt of the holder's Notice in Response to Inability to
Convert the Company has not delivered a notice to such holder



21







--------------------------------------------------------------------------------



stating, to the satisfaction of the holder, that the event or condition
resulting in the Mandatory Redemption has been cured and all Conversion Shares
issuable to such holder can and will be delivered to the holder in accordance
with the terms of Section 2(g).  If the Company shall fail to pay the applicable
Mandatory Redemption Price to such holder on a timely basis as described in this
Section 9(c) (other than pursuant to a dispute as to the determination of the
arithmetic calculation of the Redemption Price), in addition to any remedy such
holder of Series B Preferred Stock may have under this Certificate of
Designation and the Purchase Agreement, such unpaid amount shall bear interest
at the rate of 2.0% per month (prorated for partial months) until paid in full.
 Until the full Mandatory Redemption Price is paid in full to such holder, such
holder may (i) void the Mandatory Redemption with respect to those Series B
Preferred Stock for which the full Mandatory Redemption Price has not been paid,
(ii) receive back such Series B Preferred Stock, and (iii) require that the
Conversion Price of such returned Series B Preferred Stock be adjusted to the
lesser of (A) the Conversion Price and (B) the lowest Closing Bid Price during
the period beginning on the Conversion Date and ending on the date the holder
voided the Mandatory Redemption.  




(d)

­Pro-rata Conversion and Redemption.  In the event the Company receives a
Conversion Notice from more than one holder of Series B Preferred Stock on the
same day and the Company can convert and redeem some, but not all, of the Series
B Preferred Stock pursuant to this Section 9, the Company shall convert and
redeem from each holder of Series B Preferred Stock electing to have Series B
Preferred Stock converted and redeemed at such time an amount equal to such
holder's pro-rata amount (based on the number shares of Series B Preferred Stock
held by such holder relative to the number shares of Series B Preferred Stock
outstanding) of all shares of Series B Preferred Stock being converted and
redeemed at such time.




10.

­Vote to Change the Terms of or Issue Preferred Stock.  The affirmative vote at
a meeting duly called for such purpose or the written consent without a meeting,
of the holders of not less than seventy-five percent (75%) of the then
outstanding shares of Series B Preferred Stock (in addition to any other
corporate approvals then required to effect such action), shall be required (a)
for any change to this Certificate of Designation or the Company's Articles of
Incorporation which would amend, alter, change or repeal any of the powers,
designations, preferences and rights of the Series B Preferred Stock or (b) for
the issuance of shares of Series B Preferred Stock other than pursuant to the
Purchase Agreement.




11.

­Lost or Stolen Certificates.  Upon receipt by the Company of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of any
Preferred Stock Certificates representing the shares of Series B Preferred
Stock, and, in the case of loss, theft or destruction, of any indemnification
undertaking by the holder to the Company and, in the case of mutilation, upon
surrender and cancellation of the Preferred Stock Certificate(s), the Company
shall execute and deliver new preferred stock certificate(s) of like tenor and
date; provided, however, the Company shall not be obligated to re-issue
Preferred Stock Certificates if the holder contemporaneously requests the
Company to convert such shares of Series B Preferred Stock into Common Stock.




12.

­Remedies, Characterizations, Other Obligations, Breaches and Injunctive Relief.
 The remedies provided in this Certificate of Designation shall be cumulative
and in addition to



22







--------------------------------------------------------------------------------



all other remedies available under this Certificate of Designation, at law or in
equity (including a decree of specific performance and/or other injunctive
relief), no remedy contained herein shall be deemed a waiver of compliance with
the provisions giving rise to such remedy and nothing herein shall limit a
holder's right to pursue actual damages for any failure by the Company to comply
with the terms of this Certificate of Designation.  Amounts set forth or
provided for herein with respect to payments, conversion and the like (and the
computation thereof) shall be the amounts to be received by the holder thereof
and shall not, except as expressly provided herein, be subject to any other
obligation of the Company (or the performance thereof).  The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the holders of the Series B Preferred Stock and that the
remedy at law for any such breach may be inadequate.  The Company therefore
agrees that, in the event of any such breach or threatened breach, the holders
of the Series B Preferred Stock shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.




13.

­Specific Shall Not Limit General; Construction.  No specific provision
contained in this Certificate of Designation shall limit or modify any more
general provision contained herein.  This Certificate of Designation shall be
deemed to be jointly drafted by the Company and all initial purchasers of the
Series B Preferred Stock and shall not be construed against any person as the
drafter hereof.




14.

­Failure or Indulgence Not Waiver.  No failure or delay on the part of a holder
of Series B Preferred Stock in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.



23







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed and subscribed this Certificate
and does affirm the foregoing as true this ___ day of January, 2007.







  

EDGEWATER FOODS INTERNATIONAL, INC.

     

By:

    

Name: Michael Boswell

Title:   Acting Chief Financial Officer






--------------------------------------------------------------------------------



EXHIBIT I




EDGEWATER FOODS INTERNATIONAL, INC.

CONVERSION NOTICE




Reference is made to the Certificate of Designation of the Relative Rights and
Preferences of the Series B Preferred Stock of Edgewater Foods International,
Inc. (the "Certificate of Designation").  In accordance with and pursuant to the
Certificate of Designation, the undersigned hereby elects to convert the number
of shares of Series B Preferred Stock, par value $0.001 per share (the
"Preferred Shares"), of Edgewater Foods International, Inc., a Nevada
corporation (the "Company"), indicated below into shares of Common Stock, par
value $0.001 per share (the "Common Stock"), of the Company, by tendering the
stock certificate(s) representing the share(s) of Preferred Shares specified
below as of the date specified below.




Date of Conversion:







Number of Preferred Shares to be converted:







Stock certificate no(s). of Preferred Shares to be converted:







The Common Stock have been sold pursuant to the Registration Statement: YES ____

NO____




Please confirm the following information:




Conversion Price:







Number of shares of Common Stock

to be issued:







Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the Date of Conversion: _________________________




Please issue the Common Stock into which the Preferred Shares are being
converted and, if applicable, any check drawn on an account of the Company in
the following name and to the following address:




Issue to:










Facsimile Number:







Authorization:




By:  




Title:  







Dated:


















-25-








